                   Case 19-12378-KBO              Doc 980       Filed 05/09/20         Page 1 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        )      Chapter 11
                                                                  )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                        )      Case No. 19-12378 (KBO)
                                                                  )
                                       Debtors.                   )      (Jointly Administered)
                                                                  )
                                                                  )

                 DECLARATION OF JILL FRIZZLEY, INDEPENDENT
                 MANAGER OF DURA AUTOMOTIVE SYSTEMS, LLC
            AND DURA OPERATING, LLC, IN SUPPORT OF THE PROPOSED
        EUROPEAN TRANSACTION AND THE NORTH AMERICAN TRANSACTION

             I, Jill Frizzley, hereby declare under penalty of perjury as follows:

             1.     I submit this declaration (this “Declaration”) in support of the proposed European

Transaction and the North American Transaction pursuant to the terms set forth in the European

Purchase Agreement and the North American Purchase Agreement, respectively.2

             2.     I have served as an independent manager of Dura Automotive Systems, LLC and

Dura Operating LLC, two of the seven above-captioned debtors and debtors in possession

(collectively, the “Debtors”) since October 2019. I am generally familiar with the Debtors’

operations, business, and financial affairs. The statements in this Declaration are, except where

specifically noted based on my personal knowledge, views, and/or information from the Debtors’


1     The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.

2     Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Debtors’ Reply In
      Support of the Proposed European Transaction and North American Transaction, filed contemporaneously
      herewith, or the Order (I) Approving Bidding Procedures with Respect to Substantially All Assets, (II) Approving
      Contract Assumption and Assignment Procedures, (III) Scheduling Bid Deadlines, an Auction, and the Hearings
      and Objection Deadlines Related Thereto, and (IV) Approving the Form and Manner of Notice Thereof [Docket
      No. 339] (the “Bid Procedures Order”), as applicable.
              Case 19-12378-KBO          Doc 980     Filed 05/09/20      Page 2 of 6




advisors. I am familiar with the Sale Transactions and the Debtors’ sale and marketing process.

If I were called upon to testify, I could and would competently testify to the facts set forth herein

on that basis. I am authorized to submit this Declaration on behalf of the Debtors.

                          Professional Background and Qualifications

       3.      I have over 20 years of experience in corporate governance and assisting companies

to overcome the legal and financial complexities of restructuring. This experience includes

working with management teams and boards of directors of large companies facing financial

challenges similar to those of the Debtors. I have provided restructuring leadership guidance for

several nationally recognized corporations, including those in the automotive industry.

Additionally, I currently serve as a director on several corporate boards.

       4.      I served as counsel at Weil Gotshal & Manges LLP and Shearman & Sterling LLP,

where I specialized in corporate restructuring, bankruptcy, and insolvency matters for over

19 years. During that time, I advised corporations on all sides of complex national and global

restructuring matters. I also published articles on turnaround issues and was named an Outstanding

Young Restructuring Lawyer by Turnarounds & Workouts in 2014. I graduated from the

University of Alberta with a bachelor’s degree and from the University of Toronto Law School.

       5.      In October 2019, I was appointed as an independent manager of Dura Automotive

Systems, LLC and Dura Operating, LLC. Since that time, I have worked with the Debtors’

management and professionals and have become well-acquainted with the Debtors’ capital

structure and business operations. In my capacity as an independent manager to the Debtors and

a member of the two-person transaction committee (the “Transaction Committee”) that has been

delegated authority to make strategic decisions on behalf of the Debtors related to the Debtors’

restructuring, sale process, and these chapter 11 cases, I have also been actively involved in the



                                                 2
                 Case 19-12378-KBO        Doc 980      Filed 05/09/20     Page 3 of 6




Debtors’ marketing and sales process. The Transaction Committee has been working closely with

the Debtors’ advisors in evaluating potential bids, making decisions relating to sale negotiations

with interested parties, and ultimately selecting the binding bids to pursue, which led to the

negotiation and execution of the Purchase Agreements.

                               The Postpetition Marketing Process

       6.        The Transaction Committee carefully monitored the postpetition marketing

process, receiving regular updates from Jefferies and the Debtors’ other advisors. In particular,

the Transaction Committee convened weekly status calls with the Debtors’ advisors, supplemented

with calls when warranted. Additionally, the Transaction Committee initially convened a weekly

standing telephone conference with the Zohars’ independent director, Joseph Farnan, and Chief

Restructuring Officer, Michael Katzenstein, a senior managing director at FTI Consulting. During

these conversations, the Transaction Committee provided the Zohars’ independent director and

Chief Restructuring Officer with updates regarding the sale process, answered questions, and

generally discussed strategy and next steps for the sale process and these chapter 11 cases. After

several months of these calls, the Zohars’ independent director began to cancel most of these

weekly scheduled conferences because he indicated that there was no need for continued calls

because there was a sufficient flow of information from the Debtors’ professionals to the Zohars’

professionals.

            The North American Purchase Agreement and the European Purchase
            Agreement Represent the Highest and Best Offer for the Debtors’ Assets

       7.        I believe that the terms of the European Purchase Agreement and the North

American Purchase Agreement represent the highest and best offers for the Debtors’ assets.

Specifically, no party submitted a binding offer to purchase the Debtors’ assets that would satisfy

the DIP Facility in full in cash. Furthermore, no party (despite the good-faith efforts of the Debtors,


                                                  3
              Case 19-12378-KBO           Doc 980      Filed 05/09/20     Page 4 of 6




their professionals and various interested parties) reached an agreement with the DIP Lender

pursuant to which the DIP Lender would agree to release its liens. Moreover, the Sale Transactions

will provide a host of benefits to the Debtors and their estates, in that such transactions will:

(a) preserve over 7,000 jobs in the United States and abroad; (b) avoid a precipitous, uncontrolled

liquidation of the Debtors’ U.S. operations and the operations of their foreign subsidiaries; (c) fully

administer all of the assets of the Debtors’ estates; (d) prevent the need for additional postpetition

funding of the Debtors’ estates other than what is contemplated by the Purchase Agreements;

(e) provide for the payment or assumption of certain postpetition trade debt owed to vendors that

provide services to the North American Purchaser; and (f) provide for the funding of the Carve

Out (as defined in the DIP Order) to pay professional fees and expenses. Accordingly, the

Transaction Committee selected the Sale Transactions as the highest and best bid for the Debtors’

assets and directed the Debtors to take all steps necessary to work towards Court approval of such

transactions and a prompt closing thereafter.

       8.      I understand that the Committee asserts that it is inappropriate for the Debtors to

transfer claims and causes of action (including with respect to Ms. Lynn Tilton and her affiliates)

to the European Purchaser pursuant to the European Purchase Agreement, and that any such claims

and causes of action should be preserved for the benefit of general unsecured creditors. I believe

that it is appropriate for the Debtors to transfer the applicable claims and causes of action for a

variety of reasons. First, the European Purchaser—and not the Debtors—has long conditioned its

agreement to enter into the European Purchase Agreement on the Debtors’ agreement to transfer

all applicable claims and causes of action to the European Purchaser. The European Purchase

Agreement is a package deal, and the Debtors cannot pick and choose which aspects they will

comply with. Additionally, as noted above, approximately $40 million will remain outstanding



                                                  4
              Case 19-12378-KBO          Doc 980     Filed 05/09/20     Page 5 of 6




under the DIP Facility when the Sale Transactions close. No potentially interested party has

offered, nor is reasonably expected to offer, any value, let alone $40 million, to the DIP Lender in

exchange for the applicable claims and causes of action.

       9.      Overall, I believe that the European Transaction and the North American

Transaction provide a superior alternative to a liquidation of the Debtors’ business operations

because, pursuant to these transactions, over 7,000 jobs will be saved, certain vendors will receive

cure payments, professionals will be paid from a $11.25 million escrow account, and certain

postpetition claims will be assumed by the Buyers.

       10.     I believe that the Debtors adequately marketed the Debtors’ assets and conducted

the sale process in compliance with the Bid Procedures and the Bid Procedures Order, that the

bidding process was conducted in an appropriate manner, and that the Debtors and their advisors

have afforded potential purchasers a full and fair opportunity to participate in the bidding process

for the Debtors’ assets and make higher or better offers.

                                            Conclusion

       11.     Accordingly, for all these reasons, given the exhaustive months-long marketing

process that the Debtors and their advisors undertook, as described herein, I believe that the

European Transaction and the North American Transaction represent the highest, the best (and

indeed, the only) binding offers that would preserve the Debtors’ business operations as a going

concern, and avoid an otherwise inevitable and value-destructive liquidation. Accordingly, the

Transaction Committee determined that these bids are the highest and best bids available and I

believe that approving the European Purchase Agreement and the North American Purchase

Agreement is in the best interests of the Debtors’ estates.




                                                 5
              Case 19-12378-KBO         Doc 980     Filed 05/09/20     Page 6 of 6




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.

 Dated: May 9, 2020                            /s/ Jill Frizzley
        Wilmington, Delaware                   Jill Frizzley
                                               Independent Manager
                                               Dura Automotive Systems, LLC and Dura
                                               Operating, LLC
